Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 1 of 6
Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 2 of 6
Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 3 of 6
Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 4 of 6
Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 5 of 6
Case 8:18-bk-13722-TA   Doc 119 Filed 08/05/21 Entered 08/12/21 13:20:02   Desc
                         Main Document     Page 6 of 6
